Citation Nr: 0026601	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  99-18 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for heart disease, to 
include a heart murmur.  


REPRESENTATION

Appellant represented by:	Wayne T. Phillips, Attorney-
at-Law


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




REMAND

The veteran had active duty from April 1961 to January 1965.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a July 1998 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida which granted entitlement to a permanent and total 
disability rating and which denied service connection for a 
heart murmur, valvular heart disease, and aortic stenosis.  

In VA Form 9 of July 1999 the veteran requested a hearing 
before the Board in Washington, D.C. but in correspondence of 
July 2000 from his attorney a hearing was requested at the 
RO.  

In view of the foregoing, it is found that this case must be 
returned to the RO so that a Travel Board hearing can be 
scheduled.  Therefore, this case will be REMANDED to the RO 
for the following: 

The RO should schedule a Travel Board hearing for the 
veteran in accordance with 38 C.F.R. §§ 19.75 and 
20.704(a) (1999) (as amended effective March 17, 2000 
changing the scheduling of travel board hearing from 
the order in which the requests were received to the 
place of each case on the Board's docket).  

The undersigned reminds the RO that a supplemental 
statement of the case is not required following the 
hearing.  38 C.F.R. § 19.31 (1999).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


